Citation Nr: 0513911	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for multiple joint pain 
as due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1985 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran was afforded a hearing before an 
acting Veterans Law Judge (VLJ) from the Board sitting at the 
RO in January 2003.  This acting VLJ will make the final 
determination in this case.  38 U.S.C.A. §§ 7102(a), 7107(c) 
(West 2002).

The June 2000 rating decision, in pertinent part, also 
granted service connection for post-traumatic stress disorder 
(PTSD) and denied service connection for a chronic headache 
disorder, generalized joint disorder to include knee 
arthritis, organic brain disorder and chronic fatigue all as 
due to an undiagnosed illness.  

In July 2003, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  Then, in a November 
2004 rating decision, the RO granted service connection and a 
compensable disability evaluation for chronic headaches of 
undetermined etiology.  The Board views the RO's action as a 
complete grant of the benefits sought as to that matter.

The matter of entitlement to service connection for joint 
pain involving the veteran's bilateral hips and wrists and 
his left ankle as due to an undiagnosed condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a right shoulder disorder, diagnosed as early right 
shoulder and acromioclavicular (AC) joint arthritis with 
impingment syndrome, manifested by pain with exertion and 
limitation of joint motion, related to his active military 
service.

2.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a left shoulder disorder, diagnosed with minimal spur of 
the distal clavicle inferiorly with impingment syndrome, 
manifested by pain with exertion and limitation of joint 
motion, related to his active military service.

3.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a right elbow disorder, diagnosed as a tug lesion off the 
proximal ulna with right lateral epicondylitis, manifested by 
pain with exertion and limitation of motion of both elbows, 
related to his active military service.

4.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a left elbow disorder, diagnosed as a tug lesion off the 
proximal ulna, manifested by pain with exertion and 
limitation of motion of both elbows, related to his active 
military service.

5.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a right ankle disorder, diagnosed as a posterior plantar 
calcaneal spur due to his period of active military service.

6.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a right knee disorder, diagnosed as a tug lesion off the 
superior poles of the patella, due to his period of active 
military service. 

7.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran currently 
has a left knee disorder, diagnosed as a tug lesion off the 
superior poles of the patella with a small left suprapatella 
bursa effusion, due to his period of active military service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a right shoulder disorder, diagnosed as early 
right shoulder and AC joint arthritis with impingment 
syndrome, was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a left shoulder disorder, diagnosed as minimal 
spur of the distal clavicle inferiorly with impingment 
syndrome, was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a right elbow disorder, diagnosed as a tug 
lesion off the proximal ulna with a right lateral 
epicondylitis, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).

4.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a left elbow disorder, diagnosed as a tug 
lesion off the proximal ulna, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

5.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a right ankle disorder, diagnosed as a 
posterior plantar calcaneal spur, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

6.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a right knee disorder, diagnosed as a tug 
lesion off the superior poles of the patella, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).

7.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a left knee disorder, diagnosed as a tug 
lesion off the superior poles of the patella with a small 
left suprapatella bursa effusion, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's first period of 
medical service are not referable to complaints or treatment 
of muscle, joint, or knee disorders.  Service medical records 
for the veteran's second period of active service are 
evidently unavailable, according to an April 2004 notice from 
the National Personnel Records (NPRC) center.  Service 
records indicate that the veteran served in Southwest Asia 
during Operation Desert Shield/Desert Storm.  His military 
occupational specialties at that time were infantryman and 
telecommunications center operator.

Post service, private and VA medical records and examination 
reports, dated from 1999 to 2004, are associated with the 
claims file.  According to private medical records, dated 
from May to November 1999, when initially seen in May, the 
veteran reported having joint pains and fatigue since his 
service in the Gulf War.  The clinical assessment at that 
time included arthralgias, status post Gulf War, low back 
pain, and stocking paresthesias of the right foot of no 
obvious etiology.  It was noted that the veteran would follow 
up with VA as to his joint pain.

The VA outpatient records, dated from October 1999 to April 
2004, reflect the veteran's complaints of joint pains and 
muscle aches variously diagnosed as 
polyarthralgia/osteoarthritis and polymyalgia with a need to 
rule out polymyositis (in January 2001) and polymyalgia and 
polyarthralgia (in November 2002 and thereafter).

In October 1999, the veteran was initially seen in the VA 
Perisan Gulf outpatient clinic.  He complained of chronic 
back pain since 1991 with no identified injury.  He said he 
just got tense and ached and treated it with Tylenol.  He 
awoke at night with tense muscles.  The veteran also 
experienced leg tightness and pain after one-half mile and 
said the pain resolved after ten minutes of rest.  He 
experienced numbness and tingling sensations in his lower 
extremities from his knees down, the right more than the 
left, and still had that feeling.  He had aching in his right 
knee, right elbow and right wrist and hand.  Upon 
examination, the assessment included polyarthralgia, low back 
pain and peripheral neuropathies.  

A November 1999 private medical record indicates that the 
veteran reported his fatigue greatly decreased since he 
started taking thyroid replacement.  It was noted that he had 
problems with fatigue, joint pains, and concentration since 
his service in the Gulf War.  The clinical assessment 
included syndrome of symptoms consistent with Gulf War 
syndrome.  The veteran said he was exposed to a course of 
nerve gas antidote pills as well as about two weeks in the 
oil fields when he breathed in a huge amount of smoke from 
the oil field fires.  

In February 2000, the veteran, who was 40 years old, 
underwent VA examination.  According to the examination 
report, the veteran served with the combat infantry during 
Operation Desert Storm and said he was exposed to depleted 
uranium while in the field.  He also received anthrax 
inoculation and was exposed to smoke from burning oil wells.  
The veteran said that while in the Perisan Gulf, he 
experienced migrating arthralgias, primarily involving the 
bilateral shoulders, elbows, knees and hands, that continued 
to date.  He said he went on sick call while in the Persian 
Gulf and was told it was stress.  He had not sought any 
further medical care for this condition.  The veteran took 
Motrin on occasion for the migrating arthalgias.  He said 
that at some time or other one joint always affected him.  
Cold weather exacerbated the problem, but the joint pains 
alternated and migrated from area to area.  He reported no 
particular history of injury to the joints and gave no family 
history of arthritis or other joint problems.  

On examination, there was full range of bilateral shoulder 
motion, and the veteran complained of pain in both shoulders 
through all ranges of motion.  The bilateral elbows had full, 
painless range of motion.  Inspection of the hands revealed 
no soft tissue swelling, erythema, or posttraumatic stress 
disorder, with full range of motion at all joints of both 
hands.  The veteran complained of right mid-hand pain with 
flexion and extension.  No anatomic abnormalities were 
appreciated.  Examination of the bilateral knees was 
unremarkable with full, painless range of motion.  Both knees 
were stable and there was no soft tissue swelling or joint 
effusion.  Neurological examination showed normal motor 
strength (5/5) in all extremities.  The clinical impression 
was migrating arthralgias with essentially normal 
musculoskeletal examination aside from subjective pain in the 
bilateral shoulders.  

Results of a bone scan performed by VA in February 2000 
included minimal bilateral degenerative change involving the 
medial compartments, otherwise negative bone scan.

In June 2000, the RO, in pertinent part, granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and awarded a 50 percent disability 
rating.

In a December 2000 letter from the Office of the Secretary of 
Defense, the veteran was advised that his unit was possibly 
exposed to low levels of chemical agents in March 1991 due to 
the demolition of chemical agents munitions at Khamisiyah, 
Iraq.  The veteran was advised that if he was with his unit 
at the time of the demolition at Khamisiyah, he might have 
briefly (less than three days) been exposed to very low 
levels of chemical agent.  Further, it was noted that current 
medical evidence and research showed that there was no 
indication that any long-term health effects would be 
expected from a brief, low-level exposure to chemical agents 
that may have occurred near Khamisiyah.

In April 2001, the veteran was seen in the VA outpatient 
Persian Gulf Clinic and brought a copy of the Department of 
Defense letter noted above.  He complained of worsening 
bilateral knee pain that was aggravated by using stairs.  He 
had deep sharp pains and said his leg muscles ached after 
little exertion.  He had chronic low back pain with right-
sided radiculopathy anteriolateral thigh, and right hip 
aching.  Upon examination, the assessment included 
osteoarthritis, myalgias, and right lumbar radiculopathy. 

In June 2001, the veteran was seen in the VA outpatient 
Orthopedic Clinic for complaints of knee pain.  He gave a 
history of knee pain for five or six years, since his return 
from the Gulf War, and described continued problems with 
migratory arthralgias that involved both shoulders, elbows, 
right hip, low back, knees and ankles.  The veteran felt the 
problems were probably worse in his right knee and ankle.  He 
did not recall any specific trauma and denied any previous 
bone or joint surgery.  Examination of the lower extremities 
was essentially nonfocal and x-rays of the veteran's knees 
were essentially normal.  The assessment was migratory 
arthralgias of unclear etiology without obvious mechanical 
pathology.  The treatment plan included a rheumatology 
consultation.

In a lengthy July 2001 written statement, the veteran 
asserted that he was exposed to a "chemical cocktail" of 
"the experimental drug PB", anthrax and other vaccinations, 
organic gasses from burning oil wells, sarin gas as verified 
by a December 2000 letter from the Department of Defense, and 
herbicides and pesticides.  He said he suffered from chronic 
joint and muscle pains that started while he was in the 
Persian Gulf and during his military service had reported 
these problems to at least four dispensaries for treatment.

In October 2001, the veteran was seen in the VA 
Rheumatology/Arthritis outpatient clinic regarding his 
complaints of knee pain.  He reported that his joint 
complaints started after his return from the Persian Gulf War 
six years earlier.  He had continuing problems with migratory 
arthralgias that involved shoulders and elbows, his right 
hip, his low back, his knees, and his ankles.  The veteran's 
most pressing complaints were his knees, with the right knee 
worse than the left knee.  X-rays showed small spurs arising 
from both patellae, otherwise normal.  X-rays of the 
lumbosacral spine were normal.  Upon examination, the 
clinical impression was history of migratory arthralgias for 
six years with no evidence of synovitis on examination and no 
history of joint swelling according to the veteran.  Mild 
osteoarthritis was also noted.

During his January 2003 Board hearing, the veteran testified 
that he experienced joint pains that started after he began 
to undergo inoculations at Fort Lewis, prior to his departure 
to the Perisan Gulf.  Once there, he said he reported to the 
dispensary "a couple" of times and was advised it (his 
pain, evidently) was probably combat stress or (due to) a 
different environment and returned to work.  His unit moved 
up to the Kuwaiti border near Iraq and was issued anthrax 
shots again.  Days later he returned to the dispensary with 
joint pains and headaches.  Thereafter, he continued to have 
these symptoms.

In July 2003, the Board remanded the veteran's claim to the 
RO for further evidentiary development, including a request 
for service medical records for his second period of service.  
In the April 2004 response, the NPRC advised the RO that 
there were no additional service medical records on file 
regarding the veteran.

In May 2004, the veteran underwent VA neurology examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran said his muscle 
and joint problems started days after his second Anthrax 
vaccination.  He denied a history of traumatic injuries to 
his bones or joints.  His affected areas were his knees, 
shoulders, wrists, elbows, ankles, and hips.  Occasionally, 
he had some low back spasm, but no spasm elsewhere.  The 
veteran had muscle aches that varied in location but were 
pretty constant.  He noticed them in his hands, thighs, and 
shoulders; but denied any numbness, weakness, or any 
incontinence.  

Further, it was noted that a Rheumatology Clinic evaluation 
was essentially negative.  A February 2000 bone scan showed 
some minimal changes consistent with degenerative disease in 
the knees.  Lumbar spine films taken in April 2001 were 
normal.  X-rays of the veteran's knees showed some patella 
spurs at that time.  Results of laboratory tests, including 
rheumatoid factor, were unremarkable aside from an elevated 
CK (creatine kinase).  The veteran currently worked full time 
as an education outreach instructor and said he missed a few 
days a month due to his joint aches and pains.  

Upon examination, the clinical impression included 
polymyalgia with elevated CK levels, of undetermined 
etiology.  The VA examiner commented that "[t]emporarlly, 
the problem seems to be related to [the veteran's] service in 
the Gulf War" but that pending additional tests and 
diagnosis "it is not yet appropriate to comment on whether 
this is more probable than related."  Degenerative arthritis 
of the knees was noted on a bone scan and suggested by x-rays 
three years earlier but did not explain the veteran's other 
joint pains.  Also noted was polyarthralgias of undetermined 
etiology, temporally related to Gulf War Service but with no 
objective evidence for a specific diagnosis and the examiner 
recommended that a rheumatologist provide input as to whether 
this would be a Gulf War related condition.

Also in May 2004, the veteran underwent a VA examination by 
an orthopedic surgeon.  According to the examination report, 
the orthopedic surgeon reviewed the veteran's medical records 
and noted the absence of service medical records.  It was 
noted that when examined by VA in February 2000, the clinical 
impression was migratory arthralgia with a normal 
musculoskeletal examination.  During the current examination, 
the veteran's shoulders, elbows, wrists, knees, and ankles 
were evaluated.  The veteran denied a history of joint pain 
prior to service and did not recall any joint pains or injury 
during his first period of service.  He said the onset of his 
joint pain was after his second anthrax vaccination that was 
given at Fort Lewis, Washington, prior to his service during 
Operation Desert Storm.  He said he lost approximately two to 
four days of work time over the last year due to joint pain.  

According to this examination report, the veteran had 
constant bilateral shoulder, wrist, elbow, and knee pain.  
His right elbow was more painful than his left.  Wrist pain 
was approximately equal and the right wrist pain occasionally 
worsened when he swung his arm and walked or pushed up to 
arise from a chair.  The veteran did not currently have any 
problems with either ankle, other than occasional popping and 
denied a history of ankle sprains.  He denied any current 
ankle pain and had occasional knee stiffness.  He had 
occasional low back muscle spasm.  The veteran did not report 
a history of referred pain such as radiculopathy from the 
neck or sciatica to the lower extremities.  He had occasional 
right leg numbness and denied bowel or bladder incontinence.  
The veteran did not use any brace or supports or a cane to 
ambulate.  He was instructed on physical therapy exercises 
that he did at home.

Upon examination, the clinical impression was that the 
veteran's right shoulder had restricted range of motion (with 
painful arc of motion) with mild x-ray findings of early 
right shoulder and AC joint arthritis noted by the 
radiologist.  The left shoulder had restricted range of 
motion (with painful arc of motion) and no arthritis noted by 
the radiologist.  The right and left elbows had mild 
restriction of flexion and supination and pronation of the 
right (and left) forearm with no arthritis noted by the 
radiologist.  The right knee had a current unremarkable exam 
with no abnormal findings and no anatomic diagnosis (although 
a past bone scan suggested degenerative changes in the right 
knee) with no arthritis noted on current x-rays.  The left 
knee had a current unremarkable examination with no abnormal 
findings (although a past bone scan suggested degenerative 
changes in the left knee) and no arthritis noted on current 
x-rays.  The right ankle had a normal examination and no 
arthritis noted on x-rays.

The VA examination report reflects that the veteran said that 
since his February 2000 VA examination, he experienced 
increased bilateral knee, shoulder, and right elbow pain.  In 
the VA orthopedic surgeon's opinion, the veteran had some 
restrictive range of motion, especially in the shoulders, but 
also in the elbows and wrists, with minimal restriction of 
flexion in the elbows and no restrictive ankle motion.  The 
VA examiner noted that an earlier bone scan showed 
degenerative changes in both knees, but there were no 
abnormal joint findings on current examination.  It was 
further noted that the veteran's joint symptoms were 
previously referred to as polyarthralgia and migratory 
arthralgias.  The VA orthopedic surgeon noted the absence of 
service medical records in the veteran's file and said he was 
unable to determine if the veteran's previously noted 
degenerative changes in the knee were related to military 
service.  The veteran gave no history of injury to either 
knee prior to or in military service.  The VA examiner agreed 
that a rheumatologist should reevaluate the veteran.  

In June 2004, the veteran underwent further VA examination, 
evidently by a rheumatologist, that provided an assessment 
related to the complaints of joint pain.  It was noted that 
the veteran was previously evaluated by an orthopedic surgeon 
and a neurologist for joint pain involving the shoulders, 
elbows, wrists, ankles, and knees.  The VA neurologist 
assessed degenerative arthritis of the knees but gave no 
specific diagnosis for the other joints claimed.  The 
orthopedic surgeon noted functional impairments on several of 
the joints examined and commented on the veteran's 
polyarthralgia and migratory arthralgias.  X-rays of the 
veteran's shoulders, elbows, wrists, knees, and ankles were 
performed in May 2004.  The shoulder x-rays showed some 
spurring of the inferior genoid on the right as well as 
spurring of the inferior AC joint on the right with 
questionable impingement syndrome.  There was also some 
spurring on the inferior aspect of the distal left clavicle.  
Elbow films revealed tug lesions in the proximal ulnars 
bilaterally with the suggestion of lateral epicondylitis 
noted on the right side.  The wrist films were unremarkable 
with the exception of a possible subchondral cyst in the 
distal left radius.  The ankle films revealed a posterior 
plantar calcaneal spur on the right side.  The knee films 
revealed bilateral tug lesions on the superior epitela region 
and left super epitela bursal effusion.  It was noted that 
the orthopedic and neurologic examiners commented on the 
potential value of a rheumatology consultation.

Further, according to this examination report, in October 
2001, the veteran was seen in the Rheumatology Clinic when he 
was diagnosed with mild osteoarthritis as well as migratory 
arthralgia with no evidence of synovitis or other 
rheumatologic condition.  It was noted that results of a May 
2004 nerve conduction study were normal.  The veteran's 
elevated CK level was noted and thought to be related to 
prescribed medication started several weeks earlier and 
discontinued.  

In the VA rheumatologist's opinion, there was evidence that 
the veteran had a number of different joint concerns, 
including some degenerative changes in the AC joints and 
distal clavicles of the shoulder with possible impingement 
syndrome, symptoms suggestive of lateral epicondylitis on the 
x-ray with tug lesions in both distal ulnas, a left wrist 
cyst that was thought to be unlikely to cause symptoms, 
although the examiner said the wrist symptoms suggested a 
mild intermittent strain of the soft tissues.  Ankle films 
revealed a calcaneal spur on the right ankle, that certainly 
could affect the function and pain experiences related to the 
ankle, and the veteran had degenerative changes in both 
knees.  The VA rheumatologist noted that the veteran was 
treated for PTSD that could "lead to a lowered pain 
threshold and amplification of joint or other pain".

In a June 2004 signed statement, R.L., the veteran's service 
comrade, said they served together during the Gulf War.  R.L. 
recalled several times when the veteran complained of muscle 
and joint pain and reported to sick call, and said that the 
veteran reported to sick call a day after the second anthrax 
inoculation was administered.  In another signed statement 
also dated June 2004, the veteran's wife said she noticed his 
health decline after his Gulf War service.


Legal Analysis

Duty to Notify and Assist

The duty to notify and assist has been met to the extent 
necessary to grant the claims for entitlement to service 
connection for bilateral knee, bilateral shoulder, bilateral 
elbow, and right ankle disabilties.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is 
no prejudice to the veteran in deciding these claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

The Board notes that some of the veteran's service medical 
records regarding his second period of active duty are 
evidently unavailable from the National Personnel Records 
Center (NPRC).  The Board is mindful that, in a case such as 
this, where SMRs are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).).  We will do that below.

While it is unfortunate that the veteran's service medical 
records from his second period of service are unavailable, 
this appeal must be decided on the evidence of record and, 
where possible, the Board's analysis has been undertaken with 
the heightened obligation set forth in Cuevas and O'Hare in 
mind.  In particular, as will be discussed below, the Board 
will assume, for the purpose of this decision, that the 
veteran's account of in-service events is as he has 
described.  The RO also obtained the veteran's private 
treatment records.  There is no indication in the record of 
any additional relevant records which are available and which 
the RO has failed to obtain.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).



Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the present case, the veteran has contended that his 
multiple joint pain are manifestations of undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm.

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include muscle and joint pain.  This chronic disability must 
have become manifest either during active service in the 
Southwest Asia Theater of Operations during the Gulf War, or 
to a degree of 10 percent or more not later than December 
2006, and by history, physical examination, and laboratory 
tests it cannot be attributed to any known clinical 
diagnosis.  Such a chronic, undiagnosed illness will then be 
service connected unless there is affirmative evidence that 
an undiagnosed illness was not incurred during active service 
in the Southwest Asia Theater of Operations during the Gulf 
War; or there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
service in the Southwest Asia Theater of Operations during 
the Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2004).

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 38 C.F.R. § 3.317.  
The veteran's military records document that he served in 
Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability. Boyer, supra.

As a combat veteran, the veteran is entitled to have any 
statement or testimony he presented accepted as satisfactory 
evidence of that incurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002).  (The Board is assuming, for the purpose of our 
analysis that the veteran engaged in combat with the enemy.)

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


Service Connection for Multiple Joint Pain

The veteran has contended that service connection should be 
granted for multiple joint pain and has contended that his 
joint pain is due to an undiagnosed illness incurred during 
his service in Southwest Asia during Operation Desert 
Storm/Desert Shield.  In written and oral statements in 
support of his claim, the veteran said he sought medical 
treatment for joint pains on at least four occasions while 
stationed in the Persian Gulf.  A May 1999 private medical 
record reflects the veteran's complaints of joint pain since 
returning from the Persian Gulf, and a February 2000 VA 
examination report also reflects the veteran's complaints of 
joint pain, diagnosed as migrating arthralgias.  An October 
2001 VA Rheumatology Clinic evaluation diagnosed mild 
osteoarthritis and history of migratory arthralgias.  When 
examined by a VA neurologist in May 2004, the veteran 
complained of multiple joint pain and polymyalgia and 
polyarthralgias of undetermined etiology temporally related 
to Gulf War service was noted.  

However, when examined by a VA orthopedic surgeon in May 
2004, a right shoulder disorder, diagnosed as early right 
shoulder and AC joint arthritis, a left shoulder disorder, 
diagnosed as minimal spur of the distal clavicle inferiorly, 
right and left elbow disorders, diagnosed as bilateral tug 
lesions off the proximal ulnas with possible right lateral 
epicondylitis, and a right ankle disorder, diagnosed as a 
posterior plantar calcaneal spur, were reported.  Moreover, 
in June 2004, a VA rheumatologist re-evaluated the veteran 
and did not attribute complaints of joint and muscle pain to 
an undiagnosed condition.  Rather, this medical specialist 
noted the diagnosed disorders set forth above.  

All three recent VA medical specialists who examined the 
veteran accepted his report of developing bilateral shoulder 
and elbow, and right ankle, pain after military service.  The 
medical professionals did not find the veteran's account of 
his disorders inconsistent with the facts.  The record 
reflects the absence of service medical records, the 
veteran's consistent lay observations of his symptoms and 
current diagnoses of medical conditions.  See Espiritu v. 
Derwinski, supra.  The Board thus finds, with application of 
the VA reasonable doubt/benefit-of-the-doubt doctrine, that 
the evidence is equally balanced as to whether the veteran 
has a right shoulder disorder, diagnosed as early right 
shoulder and AC joint arthritis, a left shoulder disorder, 
diagnosed as minimal spur of the distal clavicle inferiorly, 
right and left elbow disorders, diagnosed as bilateral tug 
lesions off the proximal ulnas with possible right lateral 
epicondylitis, and a right ankle disorder, diagnosed as a 
posterior plantar calcaneal spur, as a result of military 
service.  See 38 C.F.R. § 3.303(b) and (d) (service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service).

Accordingly, in resolving reasonable doubt in the veteran's 
behalf, the Board concludes that service connection for a 
right shoulder disorder, diagnosed as early right shoulder 
and AC joint arthritis, a left shoulder disorder, diagnosed 
as minimal spur of the distal clavicle inferiorly, right and 
left elbow disorders, diagnosed as bilateral tug lesions off 
the proximal ulnas with possible right lateral epicondylitis, 
and a right ankle disorder, diagnosed as a posterior plantar 
calcaneal spur, is in order.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (b) and 
(d), 3.304.


Service Connection for Degenerative Joint Disease of the 
Right and Left Knees

The veteran also seeks service connection for degenerative 
joint disease of the both knees.  Again, as noted, the 
available service medical records are not referable to 
degenerative joint disease of the knees.  In his written and 
oral statements, the veteran maintains he developed bilateral 
knee pain while serving in the Persian Gulf and that he 
sought medical treatment for it.  Results of a February 2000 
VA bone scan included minimal bilateral knee degenerative 
change involving the medial compartments.  However, arthritis 
was not shown on x-rays of the veteran's knees taken by VA in 
May 2004.  When examined by VA at that time, the veteran 
complained of bilateral knee pain and the recent x-rays 
showed bilateral tug lesions off the superior poles of the 
patella with probable small left suprapatella bursa effusion, 
were incurred in active service.  The VA orthopedic surgeon 
observed that there were no service medical records in the 
claims file and stated that he was unable to determine 
whether the knee degenerative changes noted on the bone scan 
were attributed to military service.  The veteran gave no 
history of knee injury prior to or in military service.

The record reflects the absence of service medical records, 
veteran's consistent lay observations of his symptoms of 
bilateral knee pain that developed in service and continued 
after discharge and current diagnoses of medical conditions.  
See Espiritu v. Derwinski, supra.  The Board thus finds, with 
application of the VA reasonable doubt/benefit-of-the-doubt 
doctrine, that the evidence is equally balanced as to whether 
the veteran has left and right knee disorders, diagnosed as 
bilateral tug lesions off the superior poles of the patella 
with probable small left suprapatella bursa effusion, as a 
result of military service.  See 38 C.F.R. § 3.303(b) and (d) 
(service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service).

Accordingly, in resolving reasonable doubt in the veteran's 
behalf, the Board concludes that service connection for left 
and right knee disorders, diagnosed as bilateral tug lesions 
off the superior poles of the patella with probable small 
left suprapatella bursa effusion, is in order.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303 (b) and (d), 3.304.


ORDER

Service connection for a right shoulder disorder, diagnosed 
as early right shoulder  and AC joint arthritis with 
impingment syndrome, is granted.

Service connection for a left shoulder disorder, diagnosed as 
minimal spur of the distal clavicle inferiorly with 
impingment syndrome, is granted.

Service connection for a right elbow disorder, diagnosed as a 
tug lesion off the proximal ulna with right lateral 
epicondylitis, is granted.

Service connection for a left elbow disorder, diagnosed as a 
tug lesions off the proximal ulna, is granted.

Service connection for a right ankle disorder, diagnosed as a 
posterior plantar calcaneal spur, is granted.

Service connected for a right knee disorder, diagnosed as a 
tug lesion off the superior poles of the patella, is granted.

Service connected for a left knee disorder, diagnosed as a 
tug lesion off the superior poles of the patella with a small 
left suprapatella bursa effusion, is granted.


REMAND

As to the claim for service connection for joint pain 
involving the veteran's bilateral hips, wrists, and left 
ankle, to include whether they are the result of an 
undiagnosed condition, the Board notes that x-rays of the 
wrists and left ankle taken in May 2004 were essentially 
within normal limits.  X-rays of the veteran's hips were 
evidently not taken at that time.  However, the VA examiner 
in June 2004 (apparently a rheumatologist that reviewed the 
case on the recommendations of the other VA compensation 
examiners) did not comment on whether the veteran's 
complaints of bilateral wrist, bilateral hip, and left ankle 
pain, were due to an undiagnosed condition or whether these 
symptoms are attributable to a diagnosed disorder.  The Board 
believes this should be done prior to further appellate 
consideration.

Accordingly, the veteran's case is remanded to the AMC for 
the following action:

1.  Contact the VA Puget Sound VA Health 
Care System, to include the VA Medical 
Centers in Tacoma (American Lake) and 
Seattle, Washington, and request copies 
of the veteran's inpatient and outpatient 
treatment records dated from April 2004 
to the present time.  These records 
should be incorporated into the veteran's 
claim file.

2.  Request that the VA rheumatologist 
who examined the veteran in June 2004 
review the medical records and reports 
and provide further comment regarding 
this case.  The purpose of this referral 
is to determine the existence and 
etiology of any current bilateral wrist, 
bilateral hip, and left ankle 
disabilities.  The claims folder must be 
sent to the examiner for review.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  The examiner should 
specifically determine whether x-rays of 
the veteran's hips is warranted.  If not, 
then the examiner should provide his or 
her rational in the examination report 
for not obtaining bilateral hip x-rays.

After a review of the claims file, the 
examiner should provide answers to the 
following questions:

a.  Does the veteran manifest objective 
indications of chronic disability 
attributable to an undiagnosed illness 
regarding his complaints of bilateral 
wrist, bilateral hip, and left ankle 
joint pain?  Can any of these complaints 
be attributable to disease or disorder 
that is capable of being diagnosed?  If 
so, please provide all appropriate 
diagnoses. 

b.  Is it at least as likely as not that 
any currently diagnosed bilateral wrist, 
bilateral hip, and/or left ankle, 
pathology was incurred in, or aggravated 
by, any period of active military 
service?  Is any bilateral wrist, 
bilateral hip, and/or left ankle 
disability in any way related to a period 
of active military service?  If so, 
please explain. 

(If, and only if, the June 2004 examiner 
is unavailable, then the veteran should 
be scheduled for new VA compensation 
examination, by a physician with 
appropriate expertise to determine 
whether he manifests signs and symptoms 
of an undiagnosed illness involving the 
bilateral wrists, bilateral hips, and 
left ankle, under the provisions of 38 
C.F.R. § 3.317, as a consequence of his 
service in the Persian Gulf War.  This 
examiner should be provided with the 
above instructions and questions.)

A rationale should be provided for all 
opinions rendered and the examiner is 
requested to indicate in the examination 
report if the veteran's medical records 
were reviewed.

3.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for joint pain involving the bilateral 
wrists, bilateral hips, and left ankle, 
to include whether such disabilities are 
the result of an undiagnosed illness, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of him claim.  38 C.F.R. § 3.655 (2003).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


